Title: 1826-08-01John Quincy Adams and Josiah Quincy, III, Executors’ bond for estate of John Adams, 1 August 1826
From: Adams, John Quincy,Quincy, Josiah, III
To: 


				
					
					August 1, 1826
				
				Know All men by these Presents, That we John Quincy Adams, Doctor of Laws, Josiah Quincy, Doctor of Laws, George Washington Adams, Esquire, and Josiah Quincy Junior, Esquire, all of Boston, in the County of Suffolk, within the Commonwealth of Massachusetts, are holden and stand firmly bound and obliged unto Edward H. Robbins, Esquire, Judge of Probate of Wills, and for granting Administrations within the County of Norfolk, in the full and just Sum of fifty thousand dollars, to be paid to the said Edward H. Robbins, and his Successors in said Office, or Assigns:—To the true Payment whereof, we do bind ourselves, and each of us, our and each of our Heirs, Executors and Administrators, jointly and severally, for the whole and in the whole, firmly by these Presents. Sealed with our Seals. Dated the first Day of August, Anno Domini One thousand eight hundred and  twenty six.THE CONDITION of this OBLIGATION, is such, That if the above-bounded John Quincy Adams  and Josiah  Quincy,—Executors—of the last Will and Testament of John Adams,—late of Quincy, in the County of Norfolk, Doctor of Laws, deceased, do make, or cause to be made, a true and perfect Inventory of all and singular the goods, chattels, rights and credits of the said deceased, which have or shall come to the hands, possession, or knowledge of the said Executors, or into the hands and possession of any other person or persons for them; and the same, so made, do exhibit, upon oath, into the Registry of the Court of Probate for the said County of Norfolk, within three months from the date hereof; and the same goods, chattels, rights, and credits, and all other the goods, chattels, rights, and credits of the said deceased, at the time of his death, or which at any time after shall come to the hands and possession of the said Executors, or into the hands and possession of any other person or persons for them, do well and truly administer according to said Will: And further, do make, or cause to be made, a just and true account of their proceedings thereon, upon oath, within one year from the date hereof; then the above–written Obligation to be void and of none effect, or else to abide and remain in full force and virtue.(signed)
				
					John Quincy AdamsJosiah QuincyGeorge Washington AdamsJosiah Quincy Jr.
				
				
					Sealed, signed, and delivered, in presence of
				Thomas GreenleafEbenr. BugbeeSamuel Haven
			 Norfolk ss. Probate Office, At Dedham August 1st. 1826.I have examined and do approve of the foregoing bond, and order the same to be filed in the Probate Office.Edwd. H. RobbinsJ. Prob.A Copy of the original on file in the Probate Office.AttestMist Samuel Haven Regt.